Citation Nr: 1718160	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  98-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for dysthymic disorder.

2.  Entitlement to a rating in excess of 10 percent for residuals of left knee injury.

3.  Entitlement to a rating in excess of 40 percent prior to January 27, 2014, and in excess of 60 percent thereafter, for chronic fatigue syndrome.

4.  Entitlement to an effective date earlier than August 17, 2006, for the grant of special monthly compensation (SMC) based on aid and attendance (A&A).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of higher ratings for dysthymic disorder and residuals of left knee injury stem from a March 2010 rating decision.  The Veteran appealed these decisions via a June 2010 notice of disagreement.  In December 2015, the Board remanded the issue of a higher rating for dysthymic disorder for additional development. It also remanded the issue of a higher rating for residuals of left knee injury for issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).  As to the latter, the RO issued the statement of the case in June 2016.  That same month, the Veteran submitted a substantive appeal.  Accordingly, the issue of a higher rating for residuals of left knee injury continues to be on appeal.

The issue of a higher rating for chronic fatigue syndrome originates from a February 2015 rating decision, which granted a higher rating of 60 percent.  The Board, however, notes that this issue has continuously been on appeal since January 2014, when the Veteran requested reconsideration of an October 2013 rating decision that denied entitlement to a rating higher than 40 percent. 

Finally, the issue of an earlier effective date for the grant of SMC derives from a March 2016 rating decision (implementing a December 2015 Board decision).  The RO granted entitlement to a SMC based on A&A from August 17, 2006, forward.  The Veteran appealed the assigned effective date in an April 2016 notice of disagreement.  He seeks the earlier effective date of November 1996.

The issue of an increased rating for residuals of left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence fails to show that the Veteran's service-connected dysthymic disorder resulted in total social impairment due to symptoms of a nature and severity most nearly approximating those contemplated by a 100 percent rating.

2.  The weight of the evidence shows that the Veteran's chronic fatigue syndrome has resulted in symptoms nearly constant and so severe as to restrict routine daily activities almost completely and occasionally preclude self-care.

3.  VA did not receive a claim for entitlement to SMC based on the need of aid and attendance, and this need was not factually ascertainable, prior August 17, 2006.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 70 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9433 (2016).

2.  The criteria for a 100 percent disability rating for chronic fatigue syndrome have been met for the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.88b, Diagnostic Code 6354 (2016).

3.  The criteria for an effective date prior to August 17, 2006, for special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim of an increased rating for dysthymic disorder in February 2008, prior to the initial adjudication of the claim.  The increased rating for chronic fatigue syndrome is being granted the maximum (100 percent) schedular rating for the period on appeal.  The Veteran's appeal for an earlier effective date is a downstream element from the initial grant of SMC based on the need for aid and attendance.  There is no argument of prejudice from any notice defects.  No further notice is required.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in February 2009, July 2010, March 2012, and April 2016 to determine the severity of the Veteran's mental health disability.  There is no argument or indication that these examinations, especially the most recent one, are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  


II.  Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

      A.  Dysthymic Disorder

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected dysthymic disorder is rated as 70 percent disabling under Diagnostic Code 9433 for the entire appeal period.  He seeks the next and maximum schedular rating of 100 percent.  See February 2008 claim.

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As such, for the Veteran to be entitled to the maximum 100 percent rating for his service-connected mental health disability, the evidence must show total occupational and social impairment.  As he is already in receipt of a 70 percent rating, the Board's analysis will focus on that specific aspect.

A February 2009 VA examination shows reports of difficulties with sleeping, memory, focus, and concentration, irritability, agitation, and isolations.  He had a depressed mood most days and described symptoms of anhedonia.  He had been married for 20 years and had four children.  The examiner assigned a GAF score of 35 and explained that the Veteran's depressive symptoms would likely have some impact on social functioning and employment, but would not preclude it.

A July 2010 VA examination reflects that the Veteran reported sleep, memory and concentration issues.  He reported being very depressed and stated that his wife helps him to take his medication.  The Veteran was vague and uncooperative in describing his daily activities.  The examiner assigned a GAF score of 45.

A March 2012 VA examination shows symptoms of depressed mood, flattened affect, impaired judgment and disturbances of mood and motivation.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran was again vague in describing his symptoms and daily routine.  The examiner assigned a GAF score of 48.

An April 2016 VA examination reflects a finding of occupational and social impairment with deficiencies in most areas.  The Veteran lived with his wife of over thirty year and two adopted children.  He had four grown biological children, with whom he did not have much contact.  He stated that he does not typically socialize.  He reported irritability, lack of enjoyment, depressed mood, and sleep difficulties.  The examiner also noted symptoms of anxiety, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran was adequately groomed, had adequate insight and judgment, with no impairment in orientation to time, place, and person.  

VA treatment records show symptoms consistent with the aforementioned VA examinations.  GAF scores during the appeal period have mostly ranged between a 41 and 51, with a single lower score of 35 in February 2009.  These scores suggests moderate to serious impairment.  A GAF score of 31-40 indicates that the examinee has some impairment in reality testing or communication.  A GAF score of 41-50 indicates that the examinee has serious symptoms or a serious impairment in social or occupational functioning.  A GAF score of 51-60 indicates the presence of moderate symptoms or moderate difficulty in social or occupational functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Board notes that GAF score is not dispositive of overall impairment.

Based on the above, the Board finds that the relevant medical and lay evidence fails to establish total social and occupational impairment due to the service-connected mental health disability.  The Veteran has been married for over thirty years and his wife is his caretaker.  This suggests a stable relationship.  While the Board acknowledges that the Veteran lives in virtual isolation, the evidence suggests that this isolation is mainly due to the fact that he is housebound due to his complicated disability picture, a limitation for which he already receives special monthly compensation benefits from VA.  Additionally, there is no indication of inappropriate behavior or deficits in communication rendering the Veteran completely impaired socially and occupationally.  In fact, his statements related to this appeal show an ability to communicate effectively.  For these reasons, a rating of 100 percent for dysthymic disorder is not warranted.

      B.  Chronic Fatigue Syndrome

The Veteran's chronic fatigue syndrome is rated as 40 percent disabling prior to January 27, 2014, and as 60 percent disabling thereafter, under 38 C.F.R. § 4.88b, Diagnostic Code 6354 for the entire appeal period.  He seeks the maximum rating of 100 percent.  See statements from May 2012 and June 2012.  

Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least four hours but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

An April 2012 VA examination reflects that the Veteran spends all but 5 to 6 hours a day resting in chair or bed.  He needs assistance with dressing.  He requires continuous medication, but his symptoms are not controlled.  The examiner noted that fatigue had reduced daily activity level to less than 50 percent of pre-illness level for six months or longer.  He had debilitating fatigue, generalized muscle aches or weakness, migratory joint pains, neuropsychological symptoms, and sleep disturbances.  Symptoms were nearly constant.  As to functional impact, the examiner stated that the Veteran could only work from home, suggesting telephone work as a possibility.

A September 2012 DBQ (received in August 2013) from the Veteran's VA provider shows almost identical findings, except for a finding that the symptoms are so severe as to restrict routine daily activities almost completely and result in periods of incapacitation, described as monthly effusions.  

A September 2013 VA examination shows symptoms of debilitating fatigue, low grade fever, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms, and sleep disturbances.  The examiner noted that the Veteran spends most of his day in a chair or in bed.  Symptoms were nearly constant and restricted routine daily activities to 50 to 75 percent of the pre-illness level, but did not result in periods of incapacitation.  As to functional impact, the examiner stated that the Veteran was unable to be up and that sedentary work would be difficult.

A January 2014 DBQ completed by the Veteran's VA provider reflects that the Veteran has had chronic fatigue syndrome since 1995.  The Veteran reported increased body weakness, muscle aching pain, problems with balance and coordination, headaches and flu-like symptoms.  He added that at times his symptoms restrict him almost completely and occasionally requires the assistance of another person.  The VA provider noted that the Veteran required continuous medication.  However, continuous medication did not control his symptoms.  The provider further noted that the Veteran's debilitating fatigue had reduced daily activity level to less than 50 percent of pre-illness level, for six months or longer.  In terms of symptoms, the provider noted debilitating fatigue, low grade fever (per the Veteran), generalized muscle aches or weakness, headaches, migratory joint pain, neuropsychologic symptoms, and sleep disturbance.  The provider noted that symptoms were nearly constant, adding that the Veteran requires the assistance of another person during periods of incapacitation.  The Veteran reported that he feels drained all the time and at times cannot get out of bed.  He stated that he relied on his wife to handle daily affairs, including administering medication, driving him to medical appointments, and paying household bills.  The provider noted that the Veteran has been unable to walk without assistance since 1997, adding that on days when his balance is off (which is frequent) or has to go further than 60-75 feet, he is confined to a wheelchair.  In addition, his knees, legs, and lower body weakness has caused falls and injury events.  

A January 2015 VA examination reflects findings almost identical to the January 2014 DBQ.  The VA examiner added that the Veteran's chronic fatigue syndrome restricts routine daily activities to 50 t0 75 percent of pre-illness level.  However, his symptoms were not noted to result in periods of incapacitation.  As to functional impact, the examiner stated that the Veteran could do sedentary work at home.

VA treatment records are consistent with these findings.  The Veteran has consistently reported that he spends most, if not all, of the day in bed, only going out for medical appointments and occasionally for church (twice a month).

Resolving all doubt in favor of the Veteran, the Board finds that the signs and symptoms associated with the Veteran's service-connected chronic fatigue syndrome have more nearly approximated a level to be nearly constant and so severe as to restrict routine daily activities almost completely and occasionally preclude self-care for the entire appeal period.  Furthermore, the Veteran has reported that his condition requires bed rest and VA treatment records show treatment for his chronic fatigue syndrome.  As such, the Board finds that the criteria for a maximum schedular rating of 100 percent for chronic fatigue syndrome have been met.  


Earlier Effective Date

The Veteran is appealing a March 2016 rating decision that granted entitlement to a special monthly compensation (SMC) based on aid and attendance (A&A) from August 17, 2006, forward.  Specifically, he seeks the earlier effective date of November 1996 for the grant of SMC.  The Veteran notes that this date is sought because "this is the month and year the Regional Office which is at North Little Rock granted me Individual Unemployability."  See April 2016 notice of disagreement.

SMC is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

The Veteran raised a claim for SMC based on A&A or housebound status in October 2006.  See October 2006 SHARE print screens (stating that the Veteran called and asked that a claim for aid and attendance or housebound be allowed).  The RO initially denied entitlement SMC in a January 2007 rating decision, which the Veteran appealed.  Entitlement to SMC was finally established in a December 2015 Board decision, after a long appeal process that included an appeal to the U.S. Court of Appeals for Veteran's Claims (Court).  In its implementing March 2016 rating decision, the AOJ assigned the effective date of August 17, 2006, for the grant of SMC.  On that date, the Veteran underwent a VA examination for several service-connected disabilities.

The Board notes that 38 C.F.R. § 3.401(a) indicates that an effective date for a claim of entitlement to special monthly compensation for aid and attendance will be, except as provided in 38 C.F.R. § 3.400(o), the date of receipt of claim or date the entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  Id.  Meanwhile, 38 C.F.R. § 3.400(o)(2) states that if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred (factually ascertainable).  

As already stated, the RO granted entitlement to SMC based on A&A, effective August 17, 2006.  The Board notes that, on that date, entitlement to a rating of 
70 percent for dysthymic disorder was established, elevating the Veteran combined disability rating to 100 percent.

The Veteran separated from service in January 1995.  The following month, he submitted a claim of service connection for several disabilities.  An August 1997 rating decision established service connection for multiple disabilities (including dysthymic disorder and chronic fatigue syndrome), resulting in a combined rating of 70 percent.  Consequently, in September 1997, the Veteran submitted a TDIU claim.  An August 1998 rating decision granted entitlement to a TDIU, effective November 1, 1996.  The rating decision also denied entitlement to SMC based on A&A/housebound and eligibility to Dependent's Educational Assistance.

As noted above, the Veteran contends that the effective date for the grant of SMC should be November 1996.  Specifically, he is referring to November 1, 1996, the effective date assigned to the grant of TDIU. 

In support of his contention, the Veteran has submitted a copy of an appellate brief.  The brief was submitted by VA's Secretary to the Court as part of the Veteran's appeal of an August 2009 Board decision that denied entitlement to SMC.  (The appellate litigation resulted in a Court decision that vacated the Board's denial of SMC.)  In its statement of facts, the Secretary's brief stated:

      In an August 1998 rating decision, the RO granted Appellant's claim of individual unemployability, effective from November 1996, but denied special monthly compensation due to the need of aid and attendance.
	Appellant filed a timely notice of disagreement (NOD).

The cited extract suggests that the Veteran appealed the August 1998 rating decision that denied entitlement to SMC based on A&A/housebound.  However, a review of the record fails to support such finding of fact.  See Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990) (stating that the Board is an administrative tribunal, which functions as a factfinder in a manner similar to that of a trial court).  

In October 1998, three months after the August 1998 rating decision, VA received a notice of disagreement from the Veteran's attorney at the time.  The notice made it clear that the issue being appealed was "Chapter 35 - education benefits."  The notice did not allude to the denial of SMC.  Further, there is no indication that the Veteran appealed the denial of SMC within one year of the August 1998 rating decision.  

The Board notes that the Veteran was represented by an attorney at this time in 1998.  In this regard, the Court has clarified that, although a veteran's claim must always be liberally construed by VA, "representation [by an attorney] may be a factor in determining the degree to which the pleading is liberally construed."  Cogburn v. Shinseki, 24 Vet. App. 205, 213 (2010); see also Robinson v. Mansfield, 21 Vet. App. 545, 554 (2008) (explaining that the Board may assume that "an experienced attorney in veteran's law[ ] says what he means and means what he says").  As such, the Board concludes that the August 1998 denial of entitlement to SMC based on A&A/housebound became final as the notice of disagreement filed only referenced the claim for eduction benefits and not the SMC.  

As such, the Board must ascertain whether a new claim of SMC based on A&A was submitted prior to August 17, 2006.  The Board has carefully reviewed the claims file, but has found no indication (formally or informally) that the Veteran raised the issue of entitlement to SMC based on A&A at any time prior to August 17, 2006.  Furthermore, the Board has found no evidence that the need for regular aid and attendance was factually ascertainable prior to that date.  

Accordingly, the claim for entitlement to an effective date prior to August 17, 2006, for the grant of SMC based on aid and attendance is denied.


ORDER

A rating in excess of 70 percent for dysthymic disorder is denied.

A rating of 100 percent for chronic fatigue syndrome is granted.

An effective date prior to August 17, 2006, for the grant of SMC based on aid and attendance is denied.


REMAND

The Veteran seeks a higher rating for his service-connected residuals of left knee injury, currently rated as 10 percent disabling under Diagnostic Code 5260, 38 C.F.R. § 4.71a.  See February 2008 claim.

The Veteran last underwent a VA examination of his left knee in April 2016.  Shortly thereafter, in July 2016, in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The April 2016 VA examination does not comply with Correia.  Additionally, and importantly, the Board notes a May 2017 brief from the Veteran's representative that notes Correia and "asks that the Board remand his case to the AOJ as requested in order to be scheduled for a VA examination."  As such, the Board has no choice but to remand for another VA examination.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The examiner should note review of the claims file.

The examiner is requested to address the following:

The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

Additionally, the examiner should determine the effective range of motion in the Veteran's left knee and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's right knee with the range of the opposite undamaged joint. If any of these findings are not possible, please provide an explanation.

Finally, the examiner should also provide a retrospective opinion on the missing range of motion at the prior examinations per the request of the Veteran's reprensative.  In this regard, and to the extent possible, the examiner should estimate the passive range of motion for the Veteran's left knee at the time of the prior VA examinations.  At a minimum, the examiner should estimate how far back in time the current range of motion findings go.  A complete rationale should be provided for any opinions offered.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


